Broyles, C. J.
1. Nothing is more harmful to the peace, welfare, and good government of a city than a corrupt administration of its election laws; and a pure and clean administration .thereof is, beyond all question, conducive to the public welfare. It follows that under the general welfare clause of the charter of the city of Savannah, the city has the authority to have made photographic copies of any public records bearing upon the election of a mayor or alderman of the city of Savannah, for the purpose of having them kept in the office of the clerk of council for the inspection of the public.
2. The petition in this case set out a cause of action, and the court did not err in overruling the general demurrer.

Judgment affirmed on the main hill of exceptions; cross-hill dismissed.


Luke and Bloodivorth, JJ., concur.

F. P. Mclniire, for plaintiff in error.
Lawrence & Almhams, David S. Atkinson, contra.